Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
Examiner's Amendment/Interview Summary
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview to attorney of record, Gary Fedorochko on 10/15/2021 and agreed to accept the changes. 

The following amendments applied to the claims filed on 07/08/2021:
Claim 1: An orthodontic appliance comprising a shell shaped to receive a patient's teeth and to urge one or more teeth into a predetermined alignment and/or orientation, the shell including a jaw-biasing region in the form of a peripheral skirt which extends downward beyond the patient's internal gum line when the shell is worn over the patient's teeth, the jaw-biasing region being configured to apply a bias to the jaw to modify the shaping thereof,
wherein the shell includes lateral shell portions secured to one another via an adjustment mechanism for adjusting a distance between the shell portions, and wherein the shell portions apply a greater bias against the patient's jaw and teeth by increasing the distance between the shell portions.

Claim 2: cancelled
Claim 3 replace “claim 2” with ---claim 1---
Claim 4 replace “claim 2” with ---claim 1---
Claim 9: A method of treating malocclusion, comprising fitting a series of orthodontic appliances, each including an orthodontic appliance according to claim 1, the series of orthodontic appliances being shaped to a patient in accordance with a treatment plan, the series of appliances being shaped so as to:
successively urge one or more of the patient’s teeth towards a predetermined and final alignment and/or orientation; and
successively apply a bias to the patient’s jaw to modify the shaping of the jaw towards a predetermined and final jaw shape.
Claim 10 A kit of parts comprising a series of orthodontic appliances, each including an orthodontic appliance according to claim 1, the appliances being configured to be worn by a patient in a consecutive order in accordance with a treatment plan, the series of consecutive appliances being configured to: 
successively urge one or more of the patient’s teeth towards a predetermined and final alignment and/or orientation; and
successively apply a bias to the patient’s jaw to modify the shaping of the jaw towards a predetermined and final jaw shape.
Claims 17-24: cancelled. 




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-16 are allowed. The art of record does not teach or render obvious an orthodontic appliance comprising a shell shaped to receive a patient's teeth and to urge one or more teeth into a predetermined alignment and/or orientation, the shell including a jaw-biasing region in the form of a peripheral skirt which extends downward beyond the patient's internal gum line when the shell is worn over the patient's teeth, the shell includes lateral shell portions secured to one another via an adjustment mechanism for adjusting a distance between the shell portions, and wherein the shell portions apply a greater bias against the patient's jaw and teeth by increasing the distance between the shell portions and in combination with limitations set forth in the claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOGESH P PATEL/           Primary Examiner, Art Unit 3772